                    Case 1:19-cv-01967-GBD Document 27 Filed 12/02/19 Page 1 of 1
     NE SEN OFF, &
  IMILTENBERGLLP
                                           Ira S. Nesenoff                   Barbara H. Trapasso        Philip A. Byler
                                           Andrew T. Miltenberg              Tara J. Davis              Senior Litigation Counsel
                                                                             Diana R. Warshow           Rebecca C. Nunberg
                                           Stuart Bernstein                  Gabrielle M. Vinci         Counsel
   ATTORNEYS AT LAW.
                                                                             Kara L. Gorycki            Jeffrey S. Berkowitz
   nmllplaw.com                                                              Cindy A. Singh             Counsel
Cl                                                                           Nicholas E. Lewis          Marybeth Sydor
w..J                                                                         Adrienne D. Levy           Title IX Consultant
C/:>                                                                         Ryaan Nizam
0::::
c:::,                                                                        Regina M. Federico
c:::)
======
w..J                                                                       December 2, 2019

~        VIAECF                                              Denied. Please read Docket #26 and follow the instructions
LL-I     Honorable J. Gabriel W. Gorenstein                  contained therein. The Court notes that it is not available on
~        United States District Court                        December 12, 2019.
         Southern District of New York
         500 Pearl Street
         New York, New York 10007

                  Re: Giacinta Talarico v. Mount Sinai St. Luke's Roosevelt Hospital Center

         Dear Your Honor:

                Please be advised, the undersigned is counsel to Plaintiff Giacinta Talarico ("Plaintiff') in
         the above-referenced matter. The undersigned writes to respectfully request that the settlement
         conference, which is currently scheduled to take place on December 16, 2019 be moved to
         December 12, 2019. This is Plaintiffs first request to move the settlement conference date. The
         undersigned has conferred with Defendant's counsel who does not object to this request.

                The basis for this request is that Plaintiff will be traveling out of the state and will therefore
         not be able to attend the settlement conference on December 16, 2019. Accordingly, Plaintiff
         respectfully requests that the court move the conference date up to December 12, 2019, so that she
         may attend without causing further delay.

                 The undersigned has conferred with Defendant's counsel who has also confirmed their and
         their client's availability for a settlement conference on December 1th.

               Counsel remains available should Your Honor have any questions or concerns. Thank you.

                                                             Respectfully submitted,

                                                             NESENOFF & MILTENBERG LLP

                                                             By: /s/ Gabrielle M. Vinci
                                                                Gabrielle M. Vinci (GV-8390)

         CC:      All counsel (Via ECF)




   NEW YORK          363 Seventh Avenue    Fifth Floor        New York, NY 10001      T: 212.736.4500   F: 212.736.2260   I
   BOSTON            101 Federal Street    19 th Floor        Boston, MA 02110        T: 617.209.2188
